                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

JOSHUA MULLINS,                                  )
                                                 )
                  Plaintiff,                     )     Case No. 1:20CV00020
                                                 )
v.                                               )            OPINION
                                                 )
SAMUEL, SON & CO. (USA), INC.,                   )     By: James P. Jones
                                                 )     United States District Judge
                  Defendant.                     )
                                                 )

      Joshua Mullins, Pro Se Plaintiff; A. Tevis Marshall, OGLETREE, DEAKINS,
NASH, SMOAK AND STEWART, P.C., Richmond, Virginia, for Defendant.

      In this civil case, which was removed from state court pursuant to the court’s

diversity jurisdiction, the plaintiff contends his former employer terminated him

because he intended to file a workers’ compensation claim. The defendant has

moved for summary judgment. Because the plaintiff cannot prove that unlawful

retaliation was the sole reason for his termination, I will grant the motion and enter

judgment for the defendant.

                                          I.

      The following facts are taken from the summary judgment record and are

undisputed except where noted.
      Mullins worked as a painter at the Lebanon, Virginia, location of Samuel,

Son & Co. (USA), Inc. (“Samuel”).1               On January 29, 2015, he signed an

acknowledgement of the employee handbook, which contained safety rules and

indicated that violation of the safety rules would lead to disciplinary action and

potentially dismissal. Mullins received safety training while employed by Samuel,

although he claims that a supervisor gave him answers to some of the safety tests

he took. His training included how to properly use a respirator and how to safely

work in confined spaces.

      The employee handbook also contained a personal conduct policy which

provided that an employee could be terminated for, among other things, “[m]aking

or permitting a false record, relating to any material or work;” “[f]ailure to follow

required safety procedures;” and “[r]epeated absence or tardiness; failure to report

to work without satisfactory reason.” Mem. Supp. Def.’s Mot. Summ. J. Ex. B,

Decl. of Zach Lambert Ex. 2 at 45, ECF No. 39-2.

      On April 2, 2019, Mullins received a final written warning related to

attendance issues. Mullins understood that once an employee had accrued a certain

number of unexcused absences (either five or seven), the employee would be

terminated. He testified at his deposition that Samuel strictly applied its attendance


      1
          Mullins initially sued “Samuel Pressure Vessel Group/Steel Fab,” but that is not
a proper defendant, and Mullins was in fact employed by Samuel, Son & Co. (USA) Inc.,
which entity has been substituted as the defendant. Order, ECF No. 43.
                                           -2-
policy.   He understood that if he had another unexcused absence after receiving

the final warning, he would be terminated.

      Mullins was absent from work again on April 3, 2019, the day after he

received the final warning. He visited Ballad Health Urgent Care the next day,

April 4, 2019, for treatment of back pain. He received a work excuse note from

Family Nurse Practitioner Carol Keen. The note stated, “It is my medical opinion

that Joshua Mullins may return to work on 4/4/19. Please excuse for 4/3/19.” Id.

at Ex. C, Decl. of Cathy Fleenor Ex. 1, ECF No. 39-3.

      Mullins was not scheduled to work on April 5, 6, or 7. He presented Keen’s

note to his supervisor on April 8, 2019, when he returned to work. The second 4 in

“may return to work on 4/4/19” was crossed out, and a hand-written 5 appeared

above it, so that the noted stated he could return to work on 4/5/19. Id. Cathy

Fleenor, Samuel’s Human Resources Manager, contacted Keen to verify the

authenticity of the note given the handwritten alteration. Keen told Fleenor that

her practice was to write her initials next to any handwritten changes she made.

She did not recall making a change to Mullins’ note, and her initials did not appear

next to the change. Based on her conversation with Keen, Fleenor concluded that

Mullins had altered the note and falsely represented to Samuel that his medical

provider had made the change.




                                        -3-
      Because she deemed the note to have been falsified, Fleenor considered

Mullins’ absence on April 4, 2019, to have been unexcused. Given that he had

already received a final written warning, this additional unexcused absence would

require termination under the company’s attendance policy. Fleenor began the

process of terminating Mullins’ employment.

      That same day, however, Mullins suffered an injury at work before his

termination was completed. He was painting the inside of a pressure vessel tank

when he began to feel dizzy, see dots, and taste paint thinner. He climbed out of

the tank and fell to the floor. He vomited. He refused medical treatment initially

but went to the emergency room the next day when his symptoms worsened.

      Mullins admitted in his deposition that he had borrowed another employee’s

respirator, which was prohibited under Samuel’s safety rules; that he had not used

a so-called air horn to release fumes from the pressure vessel; that he had not used

an oxygen monitor while painting; and that he did not complete a confined space

report. Mullins asserts that while these were technically violations of Samuel’s

safety rules, they are excusable because Samuel essentially encouraged or

permitted these violations on a regular basis. For instance, he claims that no

oxygen monitor was available, the air horn was broken, and he never filled out

confined space report forms. He further claims that time constraints forced him to

use another employee’s respirator because his respirator was locked away and


                                        -4-
retrieving it would have meant wasting an expensive pot of paint that had already

been opened and had to be used quickly.2 In other words, he admits that he

violated safety rules, but he implies that he would not ordinarily have been

terminated for violating those rules, suggesting that this proffered reason for his

termination was pretextual.

      When Mullins returned to work on April 12, 2019, he was terminated.

Fleenor and Foreman Zach Lambert, who was one of Mullins’ supervisors,

participated in the termination meeting. The written notice they gave to Mullins

when he was terminated listed the reasons for his termination as “attendance,

submitting a falsified doctor’s excuse, and multiple safety violations resulting in

injury which could have been severe.”             Id. at Ex. 2, ECF No. 39-3. Mullins

believes he was terminated because Lambert and others did not want to report his



      2
          In opposition to the Motion for Summary Judgment, Mullins submitted screen
shots of text messages with other Samuel employees that corroborate these claims.
Samuel contends that I cannot consider these text messages because they are inadmissible
hearsay. “Only evidence that would be admissible at trial may be considered for
summary judgment purposes.” Hunter v. Prince George’s Cnty., 36 F. App’x 103, 106
(4th Cir. 2002) (unpublished). Federal Rule of Civil Procedure 56(c)(2) allows a party to
“object that the material cited to support or dispute a fact cannot be presented in a form
that would be admissible in evidence.” “[H]earsay evidence, which is inadmissible at
trial, cannot be considered on a motion for summary judgment.” Md. Highways
Contractors Ass’n v. Maryland, 933 F.2d 1246, 1251 (4th Cir. 1991). That the text
messages contain hearsay is of little consequence, because Mullins has submitted an
affidavit in which he states, based on his own personal knowledge, the facts on which he
relies –– essentially that Samuel did not enforce the pertinent safety rules. His testimony
as to facts within his personal knowledge is admissible and I can consider it in deciding
the Motion.
                                            -5-
workplace injury. Mullins testified at his deposition that he had asked Lambert

about workers’ compensation.

      Mullins filed a workers’ compensation claim on April 24, 2019. He later

settled that claim. The Petition for Approval of Compromise Settlement submitted

to the Virginia Workers’ Compensation Commission, which Mullins signed, states

that he violated safety rules and that he was “terminated for a justified cause.” Id.

at Ex. E, Pet. Approval Compromise Settlement 3, ECF No. 39-5.

      Mullins asserts that the note from Keen inadvertently listed the wrong dates.

He says he noticed the error and returned to the urgent care, where someone

working there corrected the date by hand and gave it back to him.               He has

submitted a corrected copy of the note with a signature next to a handwritten date.

He asserts that he obtained this copy of the note after he was terminated, when he

revisted the urgent care and requested a new note. Records of the visit indicate

that he was seen on April 4, 2019, in the evening; a record lists medication changes

as of 7:03 PM that day.

      Samuel has moved for summary judgment, which Mullins opposes. The

motion has been fully briefed and is ripe for decision.3




      3
          I will dispense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument would not
significantly aid the decisional process.
                                          -6-
                                         II.

      The court is required to grant a motion for summary judgment “if the

movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”         Fed. R. Civ. P. 56(a).

Summary judgment is not a disfavored procedural shortcut, but an important

mechanism for weeding out claims and defenses that have no factual basis.

Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986). It is the affirmative obligation

of the trial judge to prevent factually unsupported claims and defenses from

proceeding to trial. Drewitt v. Pratt, 999 F.2d 774, 77–79 (4th Cir. 1993).

      Virginia substantive law governs this diversity action. See Erie R.R. v.

Tompkins, 304 U.S. 64, 78 (1938). A Virginia statute prohibits an employer from

discharging an employee “solely because the employee intends to file” a workers’

compensation claim. Va. Code Ann. § 65.2-308(A). The Supreme Court of

Virginia previously held that an employer had a “legitimate non-pretextual reason

to terminate” an employee where the employer, “which had conducted a thorough

investigation, was entitled to conclude, based upon the facts it adduced during that

investigation,” that the employee “had made a false representation” to the

employer. Cooley v. Tyson Foods, Inc., 514 S.E.2d 770, 773 (Va. 1999).

      Such is the case here. As Mullins admitted in his deposition, Samuel had

reason to believe that Mullins had altered the note from Keen in order to be


                                        -7-
excused from work for an additional day. Whether that conclusion was accurate is

beside the point. Samuel investigated by calling Keen and asking whether she had

made the handwritten change to the note.          Keen told her that she had no

recollection of doing so and that it was her practice to write her initials beside any

handwritten changes. Samuel thus reasonably believed that Mullins had presented

a falsified work excuse, which provided a legitimate reason for his termination.

      The fact that Mullins was terminated shortly after suffering a workplace

injury does not establish that Samuel terminated him because he intended to file a

workers’ compensation claim. The Supreme Court of Virginia considered and

rejected a similar scenario in Jordan v. Clay’s Rest Home, Inc., 483 S.E.2d 203,

207 (Va. 1997). The court reasoned that “[o]therwise, a question of fact on this

issue would arise in every case merely upon proof that an employee had been fired

after a work-related injury. We refuse to establish such a precedent.” Id.

      On the other hand, it is not dispositive that Mullins signed a petition stating

that his termination was for justified cause. Mullins was representing himself at

the time, and the petition was almost certainly written by Samuel’s workers’

compensation counsel. The Supreme Court of Virginia has said that an employer’s

motivation for terminating an employee is “a question outside the realm of [the

employee’s] knowledge to be resolved by the trier of fact.”           Mullins v. Va.

Lutheran Homes, Inc., 479 S.E.2d 530, 533 (Va. 1997); see also Charlton v.


                                         -8-
Craddock-Terry Shoe Corp., 369 S.E.2d 175, 177–78 (Va. 1988).                And it is

conceivable that Mullins’ testimony regarding the lax enforcement of safety rules

could convince a reasonable jury that Mullins was not in fact terminated for

violating safety rules.

      Nevertheless, Samuel had at least two valid, undisputed reasons for

terminating Mullins: excessive unexcused absences and the reasonable belief that

he had submitted a falsified medical work excuse. Mullins therefore cannot prove

that Samuel terminated him solely because he intended to file a claim for workers’

compensation. Because he cannot satisfy the statutory requirements for his claim,

Samuel is entitled to summary judgment in its favor.

                                       III.

      For the foregoing reasons, it is ORDERED that Defendant’s Motion for

Summary Judgment, ECF No. 38, is GRANTED.                Judgment will be entered

herewith.

                                              ENTER: July 12, 2021

                                              /s/ JAMES P. JONES
                                              United States District Judge




                                        -9-
